﻿Mr. President, it is a real pleasure for me to see you presiding over our deliberations. I am sure that under your skilful guidance this session of the General Assembly will proceed smoothly and successfully.
It is heartening to note the significant increase in the membership of the United Nations. On behalf of my Government I warmly welcome among us the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia, and the Republic of the Marshall Islands as well as the Republics of Estonia, Latvia and Lithuania.
In particular, Finland salutes the membership of its Baltic neighbours, with which we have now re-established relations and entered into close cooperation. The fact that the Baltic States have regained their rightful place among the independent nations reflects the profound change now under way. So far the most striking results of this change are visible mainly in Europe. However, this is a world-wide change and it has an impact everywhere. The divided world which emerged after the Second World War is now giving way to a new order.
The old power structures were founded on the outcome of the war and the military strength of the respective countries. The United Nations was created then to forestall the causes of future wars. Soon, however, the antagonism between East and West began to grow. The military alliances were established. The Soviet Union and the United States developed into military super-Powers. The power struggle between East and West extended all over the world and was entwined, as an essential part, in all major regional crises.
Along with the military antagonisms and the arms race, nations have been competing in the economic and technological fields. The nature of this competition has changed markedly during the past few decades. We have moved into an area of high technology and world-wide integration. This creates growing interdependence between nations, but also increases differences. Economically and technologically strong nations are able to become even more advanced and thus to increase their international influence.
The old world order is passing into history, and a new one is emerging. In Europe, this has led from confrontation to co-operation. A new comprehensive European architecture is currently being worked out. In order to cope with new conflicts that emerge and to safeguard peaceful and democratic change, the Conference on Security and Co-operation in Europe (CSCE) will have to be strengthened. The basic principles of CSCE are solid, but its working methods and operational capabilities need to be further improved. We hope and expect that the CSCE follow-up meeting and the summit to be held in Helsinki next year will break new ground in this regard.
Tragically, in Yugoslavia, political ferment has led to increasing violence with potentially unsettling consequences for the whole of Europe. Finland supports the efforts of the CSCE and the European Community to stop the cycle of violence and to help find a political solution in Yugoslavia. United Nations support for these efforts is also vital.
Elsewhere in the world the new realities have facilitated the settlement of several regional conflicts. Namibia was set free. Apartheid is disappearing. Conflicts in Afghanistan, Cambodia, Central America and Western Sahara are being wound down. Even in the intractable Middle East there is a glimmer of hope.
The best example of the strengthened role of the United Nations is the liberation of Kuwait and the restoration of its independence. The Charter of the United Nations withstood a violent challenge to its authority. The Security Council acted promptly and effectively. The United Nations is and must continue to be actively engaged in alleviating the suffering caused by the Gulf War. This is true of humanitarian and other assistance, peace-keeping, as well as the elimination of Iraq's remaining weapons of mass destruction. Respect for international law and collective security remains the basis of protecting the security of all States, especially the smaller ones.
Side by side with these positive trends, global problems remain that have to be tackled. On the one hand, the economic and social problems of the developing countries continue undiminished. Poverty and want are increasing. Development prospects remain bleak. On the other hand, the Eastern and Central European countries, striving towards democracy, respect for human rights and a market economy, need and must be given economic support. Therefore, the developed nations must help solve these world-wide problems of development in a true spirit of global partnership.
The time has come to unravel the conflict that exists between the economy of man and that of nature. The tasks involved are not entirely contradictory; improved technology in the less developed countries can help achieve both a higher material standard of living and an ecologically sounder society. Yet, humanity must face the truth: the present trend leads inevitably to depletion of natural resources, climatic changes and serious damage to nature. We are endangering our own welfare and that of our children. If the present trend continues, the very existence of mankind will be in question.
The combined effect of environmental destruction, population growth and climate change can be both rapid and irreversible. The world has little time to change its ways. Therefore, the United Nations Conference on Environment and Development must become a turning-point, the beginning of a process towards ecologically sustainable development. My Government hopes that the ongoing negotiations on global framework conventions on climate change and biodiversity can be concluded in time for the Conference. Another process of global negotiations that will, we hope, be initiated by the Conference is the framework convention on forestry. The livelihood of my own country is to a great extent derived from forestry and forest resources. Forests grow slowly, but. can be squandered quickly. I speak from experience and with conviction when I emphasise the importance of forests in global resource management.
There is one cure for many environmental problems: forestation and reforestation. Forests provide fuel wood. Forests prevent desertification, floods and erosion. Forests protect cultivated land and shelter flora and fauna. Forests temper extreme changes in the climate and slow down more permanent changes. Moreover, forests absorb carbon dioxide.
All these environmental and developmental concerns, which have emerged during recent decades, present a formidable challenge to mankind. In order to meet this challenge we have to capture today the same sense of solidarity and joint responsibility that inspired the birth of nation-States. We have to incorporate into our political systems a new, global level. The world needs a new global architecture for human interaction, decision-making and cooperation. Such a new world architecture must take into account current realities. The responsibility for both development and the environment should be borne by nations according to the ratio of their power and wealth. The strongest economic Powers, which profit most from world-wide integration, should bear the main responsibility for helping those countries that do not have sufficient possibilities to succeed in this competition. Burden-sharing in financing, be it development aid or environmental investments, should be based not only on capacities in terms of gross national product, but also in terms of current account surpluses of national economies. Furthermore, we have to consider whether the share of financing for the environment, could be based on the use of non renewable natural resources and the damage caused to nature. Those countries that profit most should pay the largest share of the costs involved.
When conceptualising this new architecture of global decision-making, we must also be ready to reform and strengthen existing structures for international cooperation. In this regard, reform of the United Nations system becomes essential.
Therefore my Government welcomes the proposal by the Secretary-General, in his report on the work of the Organisation, that a well-organised process of analysis and consultation be initiated in which Governments can outline their priorities for the achievement of their desired objectives for the Organisation.
Let me in this context say that the Secretary-General's report is yet another manifestation of the lucid and thoughtful reasoning that the Member States have come to expect from him. His tenure at the helm of the Organization has added immeasurably to the effectiveness and prestige of the United Nations.
The reforms in the economic and social fields call for a new kind of division of responsibilities. This can be done without changing the democratic nature of the world Organization. The objective must be to maintain the United Nations in the forefront of development activities. With this in mind, the Nordic countries have undertaken a study called the "Nordic United Nations Project". It reflects the desire of our Governments, which provide about one third of the financing of United Nations development activities, to make the system more transparent, responsive and accountable.
Regarding humanitarian assistance, the structures and coordination within the United Nations must be clarified and strengthened system-wide. In order to improve the ability of the United Nations to alleviate humanitarian emergencies and environmental catastrophes rapidly, the concept of so-called United Nations Green Helmets deserves, in my view, close: study and consideration.
The capacity of the United Nations to maintain and restore international peace and security is of continuing concern to Finland. The clandestine pursuit of weapons o£ mass destruction and massive transfers of conventional arms are cause for growing and justified concern. These sources of present and future instability need to be addressed by the international community through strengthening non-proliferation arrangements and through novel approaches. Thus Finland strongly supports increased transparency in international arms transfers. The establishment of a universal and non-discriminatory register of such transfers under United Nations management is an appropriate and pragmatic way to begin.
Finland has consistently supported United Rations peace-keeping activities. We have long been one of the most important troop-contributing countries. He support the extension of United Nations peace-keeping into new fields, including that of the prevention of conflicts. We attach particular importance to strengthening further the role of the United Nations in the context of peace-making and peace enforcement. The strengthening of the United Nations peace-keeping role requires additional budgetary resources. I find it intolerable that the United Nations is constantly required to launch new operations without the certainty of full and timely financing from its membership.
The new and more effective role of the United Nations in this area is currently being studied by the Nordic countries, and we are actively engaged in formulating concrete proposals in this regard.
The United Nations was born to prevent war. That primary responsibility remains valid. However, five decades ago it was not possible to foresee how extensive the present and future problems of development and environment would be. When the Charter of the United Nations was formulated, nobody knew what role economic and technological developments would play and what effects they would have internationally. How, as the Organisation is approaching its fiftieth anniversary, there is ample reason for a thorough review of the challenges the United Nations is facing and of the adequacy of its structures and mechanisms, including the Charter, to respond to them. We need a new world architecture.
